Exhibit 10.4

 

Exhibit 10.4 as filed with

10-Q

     Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

EIGHTH AMENDMENT TO DEVELOPMENT AGREEMENT

This EIGHTH AMENDMENT TO THE DEVELOPMENT AGREEMENT (this “Eighth Amendment”) is
made effective as of July 25, 2007 (the “Eighth Amendment Effective Date”) by
and between DIRECTV, Inc., a California corporation (“DIRECTV”), and TiVo Inc.,
a Delaware corporation (“TiVo”) (collectively, the “Parties”).

Recitals

Whereas, the Parties entered into that certain Development Agreement having an
effective date of February 15, 2002 (the “Development Agreement”);

Whereas, the Parties have previously amended the Development Agreement via that
certain First Consolidated Amendment dated October 31, 2002, that certain Second
Amendment dated December 20, 2002, that certain Third Amendment dated January 8,
2003, that certain Fourth Amendment dated April 17, 2003, that certain Fifth
Amendment dated December 19, 2003, that certain Sixth Amendment dated April 30,
2004 and that certain Seventh Amendment dated April 7, 2006; and

Whereas, the Parties wish to further amend certain provisions in the Development
Agreement and set forth additional understandings related thereto.

Now, Therefore, the Parties agree as follows:

Agreement

Unless stated otherwise, capitalized terms used herein shall have the meanings
set forth in the Development Agreement.

 

  1. Definitions. New Sections 1.28 and 1.29 are hereby added to the Development
Agreement to read as follows:

“1.28 “Seventh Amendment Effective Date” means April 7, 2006.

1.29 “Eighth Amendment Effective Date” means July 25 2007.”

Project Change Requests. The Parties have mutually agreed upon the Project
Change Request Numbers 82, 83, 84 and 85, set forth in Attachment 1 to this
Eighth Amendment (collectively, the “Expedited PCRs”). The total development
costs for all of the Expedited PCRs is [*] . It is expressly understood and
agreed that amounts payable to TiVo as set forth in each of the Expedited PCRs
shall be deducted entirely from Development Credits pursuant to Section 3.14 of
the Development Agreement upon TiVo’s delivery of software implementing such
Expedited PCR or [*], whichever is earlier. The Parties acknowledge and agree
that TiVo may combine software that implements the Expedited PCRs, and,
accordingly, TiVo will use commercially reasonable efforts to complete the
agreed changes for (a) Expedited PCR numbers 82 and 84 by submitting software
implementing such Expedited PCRs to DIRECTV for testing by [*], and
(b) Expedited PCR numbers 83 and 85 by submitting software implementing such
Expedited PCRs

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

to DIRECTV for testing within [*] of the Eighth Amendment Effective Date. The
Parties will cooperate to ensure that final software implementing PCR numbers 83
and 85 is completed and accepted by DIRECTV (i.e., the software has passed final
acceptance testing) within [*] of the Eighth Amendment Effective Date);
provided, however, that (a) a Party will not be in breach of this provision as a
result of a delay not attributable to such Party, (b) a breach of this provision
will not be deemed incurable for purposes of Section 9.2 of the Development
Agreement, and (c) solely for purposes of Sections 7.4 and 7.5 of the
Development Agreement, a breach of this provision will not be deemed a material
breach. The Parties will use commercially reasonable efforts to ensure that the
software implementing each Expedited PCR is made available to substantially all
Combination Receivers able to receive such software via satellite or other
method agreed to by the parties (except as otherwise provided in any of the
Expedited PCRs) as soon as practicable after delivery of final software
implementing such Expedited PCR. TiVo will use commercially reasonable efforts
to ensure that the software implementing each Expedited PCR is activated on each
such Combination Receiver as soon as practicable thereafter provided that such
Combination Receiver makes a service connection via phone line or other method
agreed to by the parties.

 

  2. Additional Project Change Requests. The Parties will discuss and negotiate
in good faith the expedited development and distribution of further new features
and enhancements to Combination Receivers pursuant to one or more Project Change
Requests. Such further new features and enhancements may, but are not required
to, include the following: (a) [*]; (b) [*]; (c) [*].

 

  3. Marketing of New Features; PR. A new Section 4.13 is hereby added to the
Development Agreement, to read as follows:

“4.13 Marketing of New Features; PR. Unless otherwise agreed by the Parties,
DIRECTV will promote the availability of any and all new features and
enhancements that are to be developed pursuant to mutually agreed Project Change
Requests under Section 2.3(f) after the Eighth Amendment Effective Date. Unless
otherwise agreed by the Parties, such promotions will include the following:
(a) [*] and (b) [*]. On July 31, 2007 or such other date as may be agreed to by
the parties, the parties will issue a mutually agreed joint press release
substantially in the form set forth in Attachment 2 to this Eighth Amendment
announcing the parties’ intent to distribute a software upgrade to Combination
Receivers.”

 

  4. Phase II [*] Solution. A new Section 4.14 is hereby added to the
Development Agreement, to read as follows:

“4.14 Phase II [*] Solution. Between [*] and [*], DIRECTV and TiVo will discuss
and negotiate in good faith a proposed definitive agreement related to the
development and distribution of [*] the TiVo Service [*] (“Phase II Solution”).
Such proposed definitive agreement shall include, but will not be limited to,
[*]. Nothing in this Section 4.14 will be deemed an agreement to execute such a
definitive agreement or to otherwise develop or distribute the Phase II
Solution. Each party shall be solely liable for all of its own fees, costs and
other expenses in conjunction with such discussions and negotiations. For the
sake of clarity, all obligations under this Section 4.14 will expire if the
parties have not executed a definitive agreement related to a Phase II Solution
by 5:00 pm California local time on [*].”

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

  5. Definition of DIRECTV Technology. Section 1.3 of the Development Agreement
is hereby deleted and replaced in its entirety with the following:

“1.3 “DIRECTV Technology” shall mean the DIRECTV Technical Specifications
Versions [*] provided by DIRECTV to TiVo and the [*] specification provided by
DIRECTV to TiVo, including any software, components, parts, proprietary
information, intellectual property, subassemblies or other technology that is
expressly incorporated in, or specifically required for use pursuant to, such
specifications, but shall not include any such software, components, parts,
proprietary information, intellectual property, subassemblies or other
technology that, although providing a possible method of implementing the
specifications, is not the required method of implementation and alternate
implementations are currently available and may be implemented on reasonable
commercial terms and conditions. DIRECTV is not obligated to deliver to TiVo any
software, components or parts as part of the DIRECTV Technology. DIRECTV
Technology shall include any implementation of the TiVo Technology by DIRECTV or
its sublicensees, to the extent such specific implementation is not required in
such manner pursuant to (and thus not part of) the TiVo Technology and alternate
implementations are currently available and may be implemented on reasonable
commercial terms and conditions. DIRECTV Technology also includes (i) DIRECTV
trademarks and logos that are incorporated in the customer interface in
accordance with Section 2.6 and (ii) DIRECTV’s remote scheduling system (i.e.,
DVR Scheduler).

 

  6. Definition of TiVo Technology. Section 1.16 of the Development Agreement is
hereby deleted and replaced in its entirety with the following:

“1.16 “TiVo Technology” shall mean any software, components, parts, proprietary
information, intellectual property, subassemblies or other technology,
specifically excluding any DIRECTV Technology and Third Party Technology, that
is expressly incorporated in, or specifically required for use of, the Reno
Receiver, Provo Receiver and/or Two-Chip Receiver, including the TiVo Software,
the Provo Receiver design and the Two-Chip Receiver design. TiVo Technology
shall include any implementation of the DIRECTV Technology by TiVo, to the
extent such specific implementation is not required in such manner pursuant to
(and thus part of) the DIRECTV Technology and alternate implementations are
currently available and may be implemented on reasonable commercial terms and
conditions. The TiVo Technology also includes (i) the customer interface which
is manifested by the TiVo Software, excluding the DIRECTV trademarks and logos
used in accordance with Section 2.6, and (ii) TiVo’s remote scheduling system
(i.e., TiVo Online Scheduling).

 

  7. Effect of Amendment; Counterparts. Except as expressly modified herein, all
other terms and conditions of the Development Agreement shall remain in full
force and effect. This Eighth Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same original.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

In Witness Whereof, TiVo and DIRECTV have duly executed this Eighth Amendment by
their respective duly authorized officers.

 

TiVo Inc.     DIRECTV, Inc. By:  

/s/ Naveen Chopra

    By:  

/s/ Derek Chang

Name:   Naveen Chopra     Name:   Derek Chang Title:   Vice President     Title:
  Executive Vice President Date:   July 30, 2007     Date:   July 26, 2007

 

4